DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1–7, 9–14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikai (US 2020/0213626 A1).
Regarding claim 1, Ikai discloses a method of decoding an image, the method comprising: performing dequantization on a current block to obtain a transform coefficient of the current block (Ikai, ¶ 0139:  teaches inverse quantization performed at a decoder; see also Fig. 2:  illustrating the functional blocks of a decoder); performing at least one inverse transform of primary inverse transform and secondary inverse transform on the transform coefficient of the current block to obtain a residual block of the current block (Ikai, ¶ 0139:  teaches inverse transform; Ikai, ¶ 0011:  teaches first and second transforms; see also Ikai, ¶ 0237:  describing the first and second transforms as “core” and “secondary”; Ikai, ¶¶ 01140116:  explains the transform unit includes a quantized predictive residual, which means the encoder subtracts a prediction from the original image to obtain a residual and then the residual is transformed and quantized; The decoder works in the opposite direction, first inverse quantizing and inverse transforming to obtain the residual to be added back to the prediction; see also Fig. 2:  illustrating the functional blocks of a decoder); and adding the residual block of the current block and a prediction block of the current block to obtain a reconstructed block of the current block (see description, supra, regarding residuals and prediction; see also e.g. Ikai, ¶ 0135), wherein the secondary inverse transform is performed only when the current block is in an intra prediction mode 
Regarding claim 2, Ikai discloses the method of claim 1, wherein the secondary inverse transform is performed between the dequantization and the primary inverse transform (Ikai, Figs. 14 and 18:  illustrate that among these steps performed at the decoder, the first step is inverse quantization (Fig. 14, Element 151), the dequantized coefficients are input to the secondary inverse transform unit (Fig. 14, Element 1522 and Fig. 18, Element 1522), and then the result out of the secondary inverse transform unit (modified transform coefficients) is fed to the core transform unit (Fig. 18, Element 1521)).
Regarding claim 3, Ikai discloses the method of claim 1, wherein the secondary inverse transform is performed using a low frequency inverse transform (Ikai, ¶ 0506:  “In addition, the Secondary Transform unit 1522 may be configured to apply the Secondary Transform to:  a first region including a sub-blocks (sic) located on the lower frequency side of the TU;”).
Regarding claim 4, Ikai discloses the method of claim 1, wherein the secondary inverse transform uses a transform method determined according to the intra prediction mode of the current block (Ikai, ¶ 0315 and Fig. 54A:  teaches the secondary transform is determined by the intra-prediction mode).
Regarding claim 5, Ikai discloses the method of claim 1, wherein the secondary inverse transform uses a transform method determined according to transform method selection information obtained from a bit stream 
Regarding claim 6, Ikai discloses the method of claim 1, wherein whether to perform the secondary inverse transform is determined on the basis of a size of the current block (Ikai, Abstract:  teaches a secondary transform can be omitted in accordance with a size of the current block; see also Ikai, ¶¶ 0372 and 0374).
Regarding claim 7, Ikai discloses the method of claim 1, wherein the secondary inverse transform is performed after rearranging the transform coefficient of the current block from a 2D block format to a 1D list format (Ikai, ¶¶ 0297–0298:  teach the 4x4 sub-block is transformed using a Secondary Transform wherein the secondary transform is performed on a one-dimensional vector, i.e. the 4x4 2D matrix is converted to a 16x1 vector for the secondary transform).
Claim 9 lists essentially the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 10 lists essentially the same elements as claim 2, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 3, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 12
Claim 13 lists essentially the same elements as claim 6, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 14 lists essentially the same elements as claim 7, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 16 lists essentially the same elements as claim 1, but is drawn to a CRM containing data objects having a functional relationship with the decoder.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai and Chen (US 2021/0120269 A1).
Regarding claim 8, the combination of Ikai and Chen teaches or suggests the method of claim 1, wherein the secondary inverse transform is performed in an application range determined on the basis of a smaller value of a width or a height of the current block 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Ikai, with those of Chen, because both references are drawn to the same field of endeavor (Secondary Transforms according to e.g. size), and because, as Chen explains a 4x8 or 8x4 block partition could not make use of a 8x8 transform kernel because it is too large along one dimension.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Ikai and Chen used in this Office Action unless otherwise noted.
Claim 15 lists essentially the same elements as claim 8, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saxena et al., “On Secondary Transforms for Intra Prediction Residual,” 2012 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), March 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481